DETAILED ACTION
Status of Claims
In the response filed February 16, 2021, no claims were amended. Claims 2 and10-12 were previously canceled. Claims 1 and 3-9 are pending in the current application. 

Response to Arguments
Applicant's arguments with the respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. First, Applicant asserts that the combination of references do not teach or suggest the “activation request input to turn on the display in order to display the advertisement received from the advertisement providing server” because the “system of specific transport unit is far from activating a terminal’s display that is off” and “being pushed” is not the same as a transition from deactivated to activated display.  Examiner respectfully disagrees. Paragraph [0143] of Smith discloses, “the client then selects a particular transportation unit on which they would like to travel which causes a query to be sent to (418) advertising server 22 for a particular arrival time.  Advertising server 22 then provides (420) the selected transportation unit's arrival time to handheld device 16.  Constantly updated arrival time as well as advertisements are continuously "pushed" (422) to handheld device 16 as long as the client remains within the transportation unit's service area).” The act of pushing notifications means that the notification appear even if the device or terminal is inactive or off.   The device screen is activated when the push notification is sent. Second, Applicant asserts that Smith does not disclose a reward for an advertising content request input.  Examiner respectfully disagrees. Paragraph [0135] of Smith discloses, “In this example application, a client has recently departed from a mobile advertising platform 12.  This example assumes that the client has interacted with the mobile advertisement platform 12 by accepting coupons that were "pushed" to their handheld device 16 during the display of a particular advertisement”
Moreover, Paragraph [0137] of Smith discloses, “A favourable result from the query (i.e. if the client has accepted a coupon or if they have a particular purchase history which indicates an interest in sports for example) would result in the presentation of an advertisement that matches the client's previous interests as indicated by the client's previous conduct and as recorded in the client database 15 of advertising server.”  Here, the coupon is the reward that is presented while the requested advertisement is displayed.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wormald et al. (US 2010/0035589 A1) in view of Smith et al. (US 2003/0006911 A1) in further view of Espejo (US 2014/0114737 A1). 

Regarding claim 1, Wormald discloses an advertisement providing system comprising: 
an advertisement providing application configured to be installed in a user terminal (Paragraph [0027]: a portal application is provided that can be used on a mobile device, either at predetermined or event driven times or by sensing a user initiation, to display relevant advertising content to the user at convenient times and [0071]: it can be seen that the portal application 60 in this example resides on the mobile device); and 
an advertisement providing server configured to provide an advertisement through the advertisement providing application installed in the user terminal (Fig. 12; Paragraph [0072]: The portal advertising server 298a has access to an advertising content data store 326, which typically contains all available LBS content 302, including that which is relevant to the user of the mobile device 100 shown in FIG. 12 as well as other users of other mobile devices 100 that are not shown.  In other words, the advertising content 326 at the intermediary contains the unfiltered content that is filtered per-user by the portal advertising server 298a when generating the advertising content 302a that is sent to the mobile device), 
wherein the advertisement providing application is configured to transmit a category selection information selected through the advertisement providing application to the advertisement providing server (Paragraph [0083]: the content log 323 can combine both user input and can gather, track and record usage data as desired.  The portal profile 62 may also include user request data 324 that specifies certain content that the user wishes to see or any other requests or preferences that the user wishes to specify), 
wherein the advertisement providing server is configured to receive the advertisement to be displayed on the display of the user terminal from an advertiser (Paragraph [0073]: The advertising content 327 can be pushed to the portal advertising server 298b by the advertising content provider), 
wherein the advertisement providing server is configured to store the received advertisement from the advertiser in relation with a category information (Paragraph [0072]: The portal advertising server 298a has access to an advertising content data store 326, which typically contains all available LBS content 302, including that which is relevant to the user of the mobile device), 
the advertising content 326 at the intermediary contains the unfiltered content that is filtered per-user by the portal advertising server 298a when generating the advertising content 302a that is sent to the mobile device), 
wherein the advertisement providing server is configured to provide the advertisement in relation with the selected category information to the user terminal (Paragraph [0072]: the advertising content 326 at the intermediary contains the unfiltered content that is filtered per-user by the portal advertising server 298a when generating the advertising content 302a that is sent to the mobile device), 
wherein the advertisement providing application is configured to provide an advertisement content associated with the advertisement displayed on the display of the user terminal if an advertisement content request input is received by a user for the advertisement displayed on the display of the user terminal (Paragraph [0083]: the content log 323 can combine both user input and can gather, track and record usage data as desired.  The portal profile 62 may also include user request data 324 that specifies certain content that the user wishes to see or any other requests or preferences that the user wishes to specify.  The portal profile 62 may also include a mechanism for determining appropriate time periods for providing advertising content to a user).
Wormald discloses the limitations above. Wormald does not explicitly disclose:
wherein the advertisement providing application is configured to display the advertisement received from the advertisement providing server on a display of the user terminal if the user terminal receives an activation request input without requiring a separate additional requesting procedure, the activation request input being to turn on the display of the user terminal when received while the display of the user terminal is turned off,
wherein the advertisement providing server is configured to provide a first reward to the user terminal if the user terminal receives the advertisement content request input,

wherein the first reward caused by the advertisement content request input is greater than the second reward caused by the activation request input, and 
wherein the first reward, the second reward, or both can be accumulated into an accumulated reward, and the accumulated reward can be transmitted to other terminals corresponding to a contact designated by the user terminal.
Smith teaches:
wherein the advertisement providing application is configured to display the advertisement received from the advertisement providing server on a display of the user terminal if the user terminal receives an activation request input without requiring a separate additional requesting procedure, the activation request input being to turn on the display of the user terminal when received while the display of the user terminal is turned off (Paragraph [0143]: The client then selects a particular transportation unit on which they would like to travel which causes a query to be sent to (418) advertising server 22 for a particular arrival time.  Advertising server 22 then provides (420) the selected transportation unit's arrival time to handheld device 16.  Constantly updated arrival time as well as advertisements are continuously "pushed" (422) to handheld device 16 as long as the client remains within the transportation unit's service area)
wherein the advertisement providing server is configured to provide a first reward to the user terminal if the user terminal receives the advertisement content request input (Paragraphs [0135]: In this example application, a client has recently departed from a mobile advertising platform 12.  This example assumes that the client has interacted with the mobile advertisement platform 12 by accepting coupons that were "pushed" to their handheld device 16 during the display of a particular advertisement, and [0137]: A favourable result from the query (i.e. if the client has accepted a coupon or if they have a particular purchase history which indicates an interest in sports for example)),
A favourable result from the query (i.e. if the client has accepted a coupon or if they have a particular purchase history which indicates an interest in sports for example) would result in the presentation of an advertisement that matches the client's previous interests as indicated by the client's previous conduct and as recorded in the client database 15 of advertising server).
Espejo teaches:
wherein the first reward caused by the advertisement content request input is greater than the second reward caused by the activation request input (Paragraph [0048]: As an example of how such a dynamic reward could be applied, as a result of allowing reward amounts to be specified based on a time criteria, cash back sales can be established where a higher percentage will be rewarded in a specific timeframe.  As a result of allowing reward amounts to be specified based on a space criteria, depending on a user's location, which can be ascertained via mobile devices, for example, higher rewards can be activated and offered), and 
wherein the first reward, the second reward, or both can be accumulated into an accumulated reward, and the accumulated reward can be transmitted to other terminals corresponding to a contact designated by the user terminal (Paragraph [0036]: ID verification may be used in conjunction with a business model that allows accumulated rewards to be accessed by users before payment for those rewards are received by the system from businesses).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Wormald to disclose wherein the advertisement providing application is configured to display the advertisement received from the advertisement providing server on a display of the user terminal if the user terminal receives an activation request input without requiring a separate additional requesting procedure, the activation request input being to turn on the display of the user terminal when received while the display of the user terminal is turned off, wherein the advertisement providing server is configured to provide a first reward to the user terminal if the user terminal receives the advertisement content request input, wherein the advertisement providing server is configured to provide a second 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Wormald, in view of Smith, to disclose wherein the first reward caused by the advertisement content request input is greater than the second reward caused by the activation request input, and wherein the first reward, the second reward, or both can be accumulated into an accumulated reward, and the accumulated reward can be transmitted to other terminals corresponding to a contact designated by the user terminal as taught by Espejo because it would have effectively improved the content distribution to the user terminal. Wormald, in view of Smith, discloses a portal application that can be used on a mobile device to display relevant advertising content to the user at convenient times (Wormald Abstract). Using the business to network reward system of Espejo would incentivize business to offer a greater reward by creating a favorable impression of the business (Espejo Abstract).
Regarding claim 3, Wormald discloses wherein the advertisement providing server provides the advertisement to the user terminal if the user terminal receives the activation request input from a user (Paragraph [0088]: It can therefore be seen that the portal application 60 can be used on the mobile device 100, either at predetermined or event driven times or by user initiation, to display relevant advertising content 302 to the user at convenient times).
Regarding claim 4, Wormald discloses wherein the advertisement providing application is configured to provide a time information to the advertisement providing server, wherein the time information comprises when the activation request input is received by the user terminal (Paragraph [0074]: It may be noted that the portal browser 331 may also be launched on its own, i.e. without any other application currently running, for example if the idle event is a time-based event such as when a user is expected to be commuting on the subway or waiting for a flight etc. It will be appreciated that in various embodiments, calendar data can be used to determine idle time, e.g. 1 hour before a flight), 
wherein the advertisement providing server is configured to store the received advertisement from the advertiser in relation with a specific time information to be displayed on the display of the user terminal (Paragraph [0073]), 
wherein the advertisement providing server is configured to select the specific time information corresponding to the time information received from the advertisement providing application (Paragraph [0074]), and 
wherein the advertisement providing server is configured to provide the advertisement in relation with the selected specific time information to the user terminal (Paragraph [0074]).
Regarding claim 5, Wormald discloses wherein the advertisement providing server is configured to provide a specific time information and an advertisement in relation with the specific time information (Paragraph [0074]), and 
wherein the advertisement providing application is configured to display the advertisement in relation with the specific time information on the display of the user terminal if the user terminal receives the activation request input at the time corresponding to the specific time information (Paragraph [0074]).
Regarding claim 6, Wormald discloses wherein the advertisement content comprises at least one selected from the group consisting of detailed information about an advertised item, promotional information of an advertised brand, a web page of an advertised brand, and a web page for purchasing an advertised item (Paragraph [0074]: portal browser to provide advertising content).
Regarding claim 7, Wormald discloses wherein the advertisement content request input comprises one of a click input to the advertisement displayed on the display of the user terminal or a lock release requesting input to the user terminal (Paragraph [0054]: click-through to an advertiser’s website).
Regarding claim 9, Wormald discloses wherein the advertisement providing server is configured to provide the advertisement content associated with the advertisement displayed on the display of the user terminal if the user terminal receives the advertisement content request input (Paragraph [0083]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wormald et al. (US 2010/0035589 A1) in view of Smith et al. (US 2003/0006911 A1) in further view of Espejo (US 2014/0114737 A1) in further view of Fujimaki (US 2008/0046921 A1).

Regarding claim 8, Wormald, in view of Smith and Espejo, does not explicitly disclose:
 wherein the advertisement providing application is configured to provide the advertisement content on a standby screen if the advertisement content request input is the lock release requesting input, the standby screen being an unlocked state of the user terminal.
Fujimaki teaches:
wherein the advertisement providing application is configured to provide the advertisement content on a standby screen if the advertisement content request input is the lock release requesting input, the standby screen being an unlocked state of the user terminal (Paragraph [0075]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Wormald, in view of Smith and Espejo, to provide the advertisement content on a standby screen as taught by Fujimaki because it would have effectively improved the content distribution to the user terminal. Wormald, in view of Smith and Espejo, discloses a portal application that can be used on a mobile device to display relevant advertising content to the user at convenient times (Wormald Abstract). Using the advertisement display method of Fujimaki would provide content which will keep the user interested in the portable electronic device during a standby screen function.





Conclusion
                                                                                                                                                                                           
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.